Title: To Alexander Hamilton from Daniel Jackson, 15 November 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            New Port 15th. Nov. 1799
          
          I have received your circular letter of the 5th. Inst. respecting expeneturs which I shall communicate to the officers. I arrived at my  Quarters here the 13th. Inst. Major Louis Tousard left here the 14 for New York; also informs me he has given you information respecting the delay of Capt. Littlefield and Company.
          The Stores wanted is not arrived as yet; nor the winter clothing which is very much wanted. The Barracks at Salem, I shall be able to have repaired for the sum specified.
          Sir I wish you to give direction for a Genl. Court Martial, to set at this place for the trial of such prisoners as shall be brought before the Court.
          Sir I have the honor to be with the greatest respect your humble Servant.
          
            Danl Jackson
          
          Major General A. Hamilton New York
        